United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.O., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Hampton, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1727
Issued: March 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 15, 2010 appellant filed a timely appeal from the May 12, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs that denied his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction over the merits of the appeal.
ISSUE
The issue is whether the Office abused its discretion in denying appellant’s request for
reconsideration.

FACTUAL HISTORY
This case has previously been before the Board.1 In a November 23, 2009 order
remanding case, the Board found that the Office had not properly adjudicated appellant’s request
for modification of the 1999 wage-earning capacity determination.2 The Office did not evaluate
appellant’s request according to the criteria for modification of a formal wage-earning capacity
determination. The facts of the case as set forth in the Board’s prior decisions and order are
hereby incorporated by reference.
On remand, the Office issued a December 7, 2009 decision denying appellant’s request
for modification of the 1999 wage-earning capacity determination. It found that he had been
self-employed and worked in the capacity of a photographer for over 60 days. The Office denied
appellant’s request, finding that he did not establish that he was not self-employed or that the
wage-earning capacity was in error.
On March 8, 2010 appellant filed a request for reconsideration contending that the 1999
wage-earning capacity decision should be modified. With his request, he submitted the
December 24, 2009 and February 23, 2010 reports of Dr. William H. Biggers, an attending
psychiatrist, and a January 20, 2010 report of Dr. Roger A. Morrero, an attending family
practitioner. Appellant contended that he had never been self-employed as a photographer and
that the medical evidence established a material change in his accepted conditions.
In a May 12, 2010 decision, the Office denied appellant’s request for reconsideration
without merit review. The decision noted that the three medical reports presented on
reconsideration were of limited probative value to show that his medical condition had changed.
The Office also found that appellant’s arguments and the medical evidence was not new or
supported a review of the prior decision.
LEGAL PRECEDENT
It is well established that either a claimant or the Office may seek to modify a formal loss
of wage-earning capacity determination. Once the wage-earning capacity of an injured
employee is determined, a modification of such decision is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was, in fact,

1

Appellant, a former air traffic controller, alleged occupational disease due to his federal employment. His claim
has been accepted for recurrent major depression, malignant hypertension, hypertensive retinopathy, an unspecified
anxiety state, post-traumatic stress disorder, coronary atherosclerosis, atrial fibrillation and erectile dysfunction. On
July 30, 1999 the Office reduced appellant’s wage-loss compensation to reflect his capacity to earn wages as a
studio cameraman. In Docket No. 02-506 (issued July 7, 2003) the Board found that he forfeited compensation for
specific periods by failing to report his self-employment as a photographer. The case was remanded to the Office to
reconsider the amount of the overpayment. In Docket No. 04-379 (issued February 11, 2005) the Board affirmed the
amount of the overpayment for the periods of the forfeiture.
2

Docket No. 09-966 (issued November 23, 2009).

2

erroneous.3 The burden of proof is on the party attempting to show modification is warranted.4
There is no time limit for appellant to submit a request for modification of a wage-earning
capacity determination.5
ANALYSIS
The Office considered appellant’s March 8, 2010 letter as a request for reconsideration
under section 8128(a) and found that he did not submit sufficient evidence or argument to
warrant further merit review. The Board finds that this was error.
Appellant asserted that the 1999 wage-earning capacity decision was erroneously
determined as he did not perform work as a photographer and did not have the ability to do such
employment. He also contended that his accepted conditions have materially changed such that
he was again totally disabled. In support of his contention, appellant submitted medical evidence
from his attending physicians, Dr. Biggers and Dr. Morrero. The May 12, 2010 decision of the
Office addressed the medical evidence submitted by appellant noting that the reports each stated
that he was not capable of performing any work. The claims examiner erred by weighing the
probative value of the medical reports as limited and then finding that appellant failed to meet
any of the three requirements of section 10.606 of the implementing regulations that pertain to
reconsideration.6 As appellant sought review of the 1999 wage-earning capacity and argued that
his accepted conditions had materially changed, his request is not one under 5 U.S.C. § 8128(a).
The Office improperly adjudicated his request as one for reconsideration rather than modification
of the exiting wage-earning capacity determination.
The case will be remanded to the Office for adjudication of appellant’s request under the
appropriate standard of review relevant to modification of a wage-earning capacity. After such
further development as it deems necessary, it shall issue an appropriate decision.7
CONCLUSION
The Board finds that the Office improperly adjudicated appellant’s request for
modification of the 1999 wage-earning capacity as a request for reconsideration.

3

See F.B., 61 ECAB ___ (Docket No. 10-99, issued July 21, 2010). See also Katherine T. Kreger, 55 ECAB 633
(2004); Sharon C. Clement, 55 ECAB 552 (2004); Tamra McCauley, 51 ECAB 375 (2000).
4

See Darletha Coleman, 55 ECAB 142 (2003).

5

See W.W., 61 ECAB ___ (Docket No. 09-1937, issued February 24, 2010); Gary L. Moreland, 54 ECAB
638 (2003).
6

See 20 C.F.R. § 10.606(b)(2).

7

On appeal, appellant submitted the medical reports referenced herein. The Board may not consider this
evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the May 12, 2010 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for further proceedings
consistent with this decision of the Board.
Issued: March 7, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

